Citation Nr: 0800598	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  05-24 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1992 to 
December 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska, wherein the RO denied service connection 
for fibromyalgia.

By that same rating action, the RO also awarded service 
connection for musculoskeletal headaches (originally claimed 
as migraine headaches), and assigned an initial 30 percent 
evaluation; the rating was subsequently increased to 50 
percent.  In May 2004, the RO received the veteran's notice 
of disagreement that addressed the aforementioned issues.

In May 2006, the veteran testified before the undersigned 
Veterans Law Judge at a hearing conducted at the Anchorage, 
Alaska RO.  A copy of the hearing transcript has been 
associated with the claims files.  Following the hearing, the 
veteran submitted private treatment reports directly to the 
Board, and waived initial consideration of the evidence by 
the Agency of Original Jurisdiction (AOJ) in accord with 38 
C.F.R. § 20.1304 (2007).

When the case was previously before the Board in June 2007, 
the Board remanded the issue of service connection for 
fibromyalgia for additional development.  The Board also 
remanded the issue of increased rating for musculoskeletal 
headaches for issuance of an original Statement of the Case 
(SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).  It 
was noted that this issue should be certified to the Board 
only if a sufficient substantive appeal was filed.  See 
38 C.F.R. §§ 20.202, 20.302 (2007).  A review of the claims 
folder does not reflect that such was accomplished and, 
therefore, this issue has not been fully developed for 
appellate review.  




FINDING OF FACT

The objective and probative medical evidence of record is 
against a finding that the veteran currently has fibromyalgia 
related to active military service.


CONCLUSION OF LAW

Fibromyalgia was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, by letter 
mailed in March 2004, prior to its initial adjudication of 
these claims.  Although the originating agency did not 
specifically request the veteran to submit all pertinent 
evidence in her possession, it did inform her of the evidence 
that would be pertinent and requested she submit such 
evidence or provide VA with the information and any 
authorization necessary for VA to obtain the evidence on the 
her behalf.  Therefore, the Board believes that the veteran 
was on notice of the fact that she should submit any 
pertinent evidence in her possession.

Also, the veteran was not initially provided notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability for which service 
connection is sought.  However, such notice was provided to 
the veteran in correspondence sent July 2006, and the claim 
was readjudicated by the RO in August 2007.  So, there is no 
prejudice to her in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that service 
connection is not warranted for the veteran's claimed 
fibromyalgia disability.  Consequently, no additional 
disability rating or effective date will be assigned, so the 
failure to provide notice with respect to those elements of 
the claims was no more than harmless error.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA and private medical records have been obtained.  
Neither the veteran nor her representative has identified any 
outstanding evidence, to include medical records, which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence.

In sum, the Board is satisfied that the RO properly processed 
the claim following the provision of the required notice and 
that any procedural errors in its development and 
consideration of the claim were insignificant and non 
prejudicial to the veteran.  See Bernard, 4 Vet. App. at 394 
(1993).  Accordingly, the Board will address the merits of 
the claims.

Service Connection for Fibromyalgia

Legal Criteria

Service connection will be granted if it is shown the veteran 
has a disability resulting from an injury sustained or a 
disease contracted in the line of duty, or for aggravation 
during service of a preexisting condition beyond its natural 
progression.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is negative, then service connection must be denied.  
See 38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Alemany v. Brown, 9 Vet App. 518, 519 (1996); 
See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) ("[T]he VCAA simply restated what existed in section 
5107 regarding the benefit-of-the-doubt doctrine" and does 
not mandate a discussion of all lay evidence of record.)

Analysis

The veteran's claims files contain extensive evidence related 
to treatment for various complaints, most notably pain, 
associated with a variety of disabilities, many of which have 
been accorded a grant of service connection.  Review of these 
records reflects that to some degree the symptoms claimed by 
her at the time of her fibromyalgia examination, such as 
fatigue, headaches, pain, depression, anxiety, and 
musculoskeletal complaints associated with the spine, have 
been considered in the awarding of compensation benefits for 
her service-connected disabilities.  

On VA psychiatric examination in March 2007, it was noted 
that the veteran's treating physician had expressed concern 
that she was exaggerating symptoms.  Diagnoses included: 
chronic pain disorder, opiate dependence, history of alcohol 
abuse, depressive disorder, opiate-induced mood disorder, 
dependent personality disorder, headaches, and 
musculoskeletal pain.  It was stated that characterologic and 
secondary gain factors would reinforce illness behavior and 
complicate treatment efforts, and that there was significant 
concern that the veteran was deliberately exaggerating 
symptoms to obtain opiate analgesics and possibly disability 
benefits.

The veteran underwent a VA examination in July 2007 for the 
purpose of determining whether she had fibromyalgia due to 
military service.  The claims file was reviewed and pertinent 
past service and medical history was discussed.  The examiner 
noted that no prior diagnosis of fibromyalgia was found in 
the veteran's claims file or Computerized Patient Record 
System (CPRS).  She noted the veteran's complaints of upper 
back pain documented in service treatment records, and the 
veteran's statement that she believed a physical therapist 
had diagnosed her with either fibromyalgia or chronic 
myofascial pain syndrome.  The veteran also reported that her 
pain had been the same since 1998.  The veteran described 
this as originating in the upper back and shoulders and 
characterized as being "like a tight tension."  The veteran 
was noted to be on continuous pain medication for this 
condition.  She also reported some symptoms of fibromyalgia.  
Specifically, the veteran complained of unexplained fatigue, 
headaches, depression, anxiety, and musculoskeletal symptoms 
in the posterior neck and upper back.  These symptoms were 
described as nearly constant, exacerbated by stress, and 
alleviated with prescription narcotics.  She used a cane.

Upon physical examination, tender points were noted at the 
occipital and sub- occipital muscle insertions.  However, 
only one of the veteran's 18 trigger points was tender.  
Based on this examination, the veteran was diagnosed with 
myofascial pain syndrome, but the examiner found that no 
evidence from either prior records or the current examination 
justified a diagnosis of fibromyalgia.  She reiterated that 
the veteran only had one trigger point and her pain was 
limited to her upper back.  She also opined that fibromyalgia 
was not caused by or the result of the veteran's service.  In 
support of this she found one prior examination (presumably 
referring to the veteran's March 2004 VA examination) where 
only two of the 18 trigger points were positive.  Some 
records, such as a March 2003 private outpatient record, note 
a history of fibromyalgia "per [patient]."  However, there is 
no other competent medical evidence that contradicts the 
negative diagnosis rendered by the examiner who authored the 
July 2007 VA examination report.

In the absence of a confirmed diagnosis of a fibromyalgia, 
meaning medical evidence showing the veteran has the 
condition alleged, service connection is not warranted.  The 
case law is well settled on this point.  In order for a 
claimant to be granted service connection for a claimed 
disability, there must be evidence of a current disability.  
See Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) [service connection is 
limited to cases wherein the service incident has resulted in 
a disability, and in the absence of proof of a present 
disability, there can be no valid claim).]  See also Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992) [service connection 
claim must be accompanied by evidence establishing the 
claimant currently has the claimed disability].

The Board is aware of the veteran's contentions regarding her 
condition.  She is certainly competent to report that she 
experiences pain, and has done so since military service.  At 
her May 2006 hearing before the Board, the veteran described 
chills and systemic pain and tightness.  She has also stated 
in correspondence received May 2004, that she uses a cane 
because of her fibromyalgia.  However, nothing on file shows 
the veteran has the requisite knowledge, skill, experience, 
training, or education to render a medical opinion.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Consequently, her contentions cannot constitute competent 
medical evidence that her current disability is actually 
fibromyalgia.  38 C.F.R. § 3.159(a)(1).  Similarly, the lay 
statement recently submitted on her behalf, detailing the 
veteran's decline in health, does not provide competent 
evidence that she has fibromyalgia.  

For these reasons and bases, the claim for service connection 
for fibromyalgia must be denied because the preponderance of 
the evidence is unfavorable - in turn meaning there is no 
reasonable doubt to resolve in the veteran's favor.  
See 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

Service connection for fibromyalgia is denied.



____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


